Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2018

                                       No. 04-18-00675-CV

                IN THE INTEREST OF N.M.R. AND A.P.R.N., CHILDREN,

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA02765
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights
to the children, the reporter’s record was due on October 1, 2018. See TEX. R. APP. P. 35.1(b).
         On October 8, 2018, court reporter Elva G. Chapa filed a notification of late reporter’s
record. She indicated her other duties preclude her from working on the record, and she expects
to file the record by October 18, 2018.
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED.
The reporter’s record must be filed with this court by October 18, 2018. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court